DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6–10, 14, and 15 are objected to because of the following informalities:
Each of claims 6–9, 12, 14, and 15 recite “a cooking device.” However, this limitation already has antecedent basis from claim 1, and therefore, the definite article should be employed in these dependent claims.
Claim 10 is objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 recites that “the controller further comprises a display,” but claim 1 has been amended to recite, “wherein the controller is in electrical communication with a display.” Therefore, it does not appear that claim 11 limits claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4–11, 13, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al. (US Pub. 2015/0037471).
Claims 1, 11, and 18: Fung discloses a cooking trigger, comprising:
a probe (40) having a handle end (42) opposite of a lower end tapered to a point (46);
a temperature sensor disposed in the lower end (para. 16, “A temperature sensor (not shown) is housed within the distal tip 46”);
the temperature sensor in communication with a wireless transceiver (50);
the wireless transceiver in wireless communication with a controller (36 via 38);
wherein the controller is in electrical communication with a display (34) on a cooking device (10); wherein the controller is configured to transmit a temperature detected by the temperature ibid.).
Commentary: Applicant has restricted claim 18 by using the transitional phrase “consisting of,” but the only other elements that are a part of the cooking trigger of Fung are the PCB 48, wireless transmitter module 50, and rechargeable battery 52, each of which are fairly necessary given the claimed wireless transceiver. As for the rest of the claim, the “cooking device” limitation opens a wide door to elements that might be a part of the claim. 
Claim 4: Fung discloses the handle end (42) comprising a heat-resistant material (this being a relative term, it reads on that material that forms housing 42).
Claim 5: Fung discloses its controller (36) being structurally integrated into a grill (10).
Claim 6: Fung discloses its controller being in operable communication with its cooking device (e.g. via 26).
Claim 7: Fung discloses its controller being in communication with a power source of the cooking device (as an electrical part of 10, it’s practically necessary that it be connected to a power source of the device).
Claim 8: Fung discloses its controller being in communication with a heating element of the cooking device (26 is connected to 36 as well as to 14 and 18).
Claim 9: Fung discloses its controller being configured to turn off the heating element of the cooking device when a pre-determined temperature detected by the temperature sensor is achieved (para. 20, “detects the pre-set temperature . . . automatically turns off the heating plates”).
Claim 10: Fung discloses the pre-determined temperature being selected by a user (para. 20, “a user can select . . . a particular temperature”).
Claim 13: Fung discloses its controller further comprising an alarm (para. 20, “the control unit 36 is configured to generate an audible alert”
Claim 14: Fung discloses its controller being in electrical communication with an alarm disposed on the cooking device (para. 20, “the control unit 36 is configured to generate an audible alert”).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claim 1 above, and further in view of Buck et al. (US Pat. 5,056,223).
Claim 2: Fung does not disclose its handle end comprising two opposing conical members, resembling an hourglass.
However, Buck discloses a handheld kitchen appliance with a handle end (12) comprising two opposing conical members, resembling an hourglass (col. 2, lns. 46–48; figs. 1–3).
The advantage of this feature is that it offers greater ease of handling.
Therefore, it would have been obvious to one of ordinary skill in the art to add the hourglass shape taught by Buck to the handle end of Fung to offer greater ease of handling.
Claim 3: Modified as per claim 2 above, Buck discloses the handle end further comprising a distal end and a medial end (figs. 1–3), wherein the distal end of the handle is rounded (ibid.) and the medial end is planar (20; col. 2, lns. 46–48, “planar”).
Claim 16: Modified as per claim 2 above, Buck seems to disclose a first conical member of the two opposing conical members comprising a larger volume than a second conical member of the two opposing conical members (see the more distal portion compared to the more inward portion in fig. 1).
Claim 17: Modified as per claim 2 above, Buck discloses the first conical member being distal to the lower end of the probe (see fig. 1).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claim 1 above, and further in view of Cheng (US Pub. 2017/0074522).
Claim 15: Fung does not disclose that its controller further comprises a computer-readable medium having a logic stored thereon, the controller Page 3 of 10Attorney Docket No. TABPAL.P0001PATENTconfigured to execute the logic, the logic comprising the steps of: extrapolating the trend of the temperatures being monitored by the temperature sensor; determining an appropriate time to shut off a cooking device given the trend such that the piece of food will reach a desired minimum temperature and will not exceed a predetermined maximum temperature; shutting off the cooking device.
However, Cheng discloses its controller (206) further comprising a computer-readable medium (210, 214) having a logic stored thereon (para. 65, “executable instructions”; para. 151, “driving logic”), the controller configured to execute the logic (para. 151, “computing device of the cooking appliance can be configured to execute . . . ”), the logic comprising the steps of:
extrapolating the trend of the temperatures being monitored by the temperature sensor (as part of the algorithm in steps 1704, 1706, and 1708);
determining an appropriate time to shut off the cooking device given the trend such that the piece of food will reach a desired minimum temperature and will not exceed a predetermined maximum temperature (para. 156, “the computing device can calculate a projection (e.g., heating trajectory) of when to complete cooking and turn off the heating elements”; the cooking recipe of step 1702 clearly suggests a single desired temperature is chosen);
shutting off the cooking device (1710).
The advantage of this feature is that it automates the completion of the cooking.
Therefore, it would have been obvious to one of ordinary skill in the art to connect the controller of Fung to a cooking device for control and shut off, as suggested by Cheng, to automate the completion of the cooking.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571)272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/               Primary Examiner, Art Unit 3761